 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By discriminatorily discharging PetraMuriel de la Paz, Rafaela Camilo deCruz, and Angelica Sanchez, and by discriminatorilyrefusing to reinstate EfigeniaTorres deResto, Respondent has engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(3) and(1) of the Act.2.By interrogatingPetraMurielde la Paz concerning her union activities,Respondent has engaged in unfair labor practiceswithin themeaning of Section8(a)(1) of the Act.3.The aforesaidunfairlabor practicesare unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Seafarers'International Union of North America, Atlantic andGulf District,Harbor and Inland WaterwaysDivision,AFL-CIOandSuperior Derrick Corporation.Case No. 15-CC-71.November 12, 1958DECISION AND ORDEROn February 7, 1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the General Counseland Superior Derrick Corporation, the Charging Party herein, filedexceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings of the Trial Examiner onlyto the extent consistent herewith.The complaint alleged that the Respondent violated Section 8(b)(4) (A) and (B) of the Act by picketing at (a) Gretna Street wharfand (b) Dumaine Street wharf, both in New Orleans, Louisiana. TheTrial Examiner found no violation at either location.ChairmanLeedom and Member Fanning agree as to Gretna, but only for thefollowing reasons :1 The motion of the Charging Party that the Board grant oral argument is herebydenied, as the record and the briefs adequately reflect, in our opinion, the issues andpositions of the parties.122 NLRB No. 6. SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA53At Gretna, railroad employees were the only secondary employeeswho were allegedly induced by the Respondent to cease work in fur-therance of its objective of bringing economic pressure against Su-perior Derrick Corporation, the primary employer herein.Section 8(b) (4) provides in pertinent part as follows:It shall be an unfair labor practice for a labor organization orits agents-To engage in, or to induce or encourage the employees of anyemployer to engage in, a strike or a concerted refusal in the courseof their employment . . . to perform any services... .The Board has determined that railroad employees are not employ-ees within the meaning of the Act.2Consequently, Chairman Leedomand Member Fanning find that the Respondent did not induce "em-ployees" to engage in the proscribed activities and therefore did notviolate Section 8(b) (4) (A) and (B) at Gretna.3They, accordingly,find it unnecessary to resolve the other issues raised by the parties asto the Gretna incident.4The Picketing at Dumaine Street WharfUnlike the Trial Examiner, Chairman Leedom and Member Rodgersfind that the Respondent violated Section 8(b) (4) (A) and (B) atDumaine. In order to understand properly the circumstances of thepicketing at Dumaine on October 9, 1957, it is necessary to reviewcertain facts that occurred prior to this date._Superior Derrick Corporation owns and operates two floatingderricks in the port of New Orleans.When not in operation, thesederricks are moored at Algiers in the Mississippi River. It also pro-alnternationalWoodworkersof Ameri,,a, AFL-CIO (W. T. SmithLumber Co.),116NLRB 1756,revd.246 F. 2d 129(C.A. 5) ; Local833,InternationalUnion,UnitedAutomobile,Aircraft and Agricultural Implement Workers of America(UAW-AFL-CIO),et al.(Paper Makers Importing Co., Inc.),116 NLRB 267.3 For the reasons set forthin his dissents in the SmithLumber Co.case,supra,andin thePaper Makerscase,supra,and ir. agreementwith the view of the Court of Appealsfor the Fifth Circuit as expressed inW. T. Smith Lumber Companyv.N.L.R.B.,246 F.2d 129, Member Rodgers would find that the railroad employees are "employees"withinthe meaning of Section 8(b) (4) of theAct.MemberRodgers would further find on therecord herein that the Respondentviolated the Act byitspicketing at Gretna.SaltDome Production Company,119 NLRB 1638.4 The incidents herein fall within the jurisdictionof theUnited States Court of Appealsfor theFifth Circuit.That court has held that railroad employees are employees withinthe meaning of Section8(b) (4) (A)and (B).W.T. SmithLumberCo.v.N.L.R.B.,supra.InU & He Transfer,etc.,119 NLRB 852, Chairman Leedom,although of the viewthat railroad employees are not employees within the meaning of the Act, stated that inSection 8(b) (4) cases falling withinthe FifthCircuit, he would accept the contraryposition of the court.Upon reconsideration,Chairman Leedom is of the opinion that toadhere to that position would conflict with the clear intent of Congress,as shown by thevarious provisionsof the Actas well as its legislativehistory, thatthere be a uniformadministrationof the Actthroughout the area coveredby the Act.Therefore, with alldue respect to the opinionof the CourtofAppealsfor the FifthCircuit,ChairmanLeedom concurs in the finding in the instant decision that the railroad employees atGretna are not employees within the meaning ofthe Act. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDvides a labor force for River and Gulf Transfer Company at WoodPark, Louisiana, about 30 miles from New Orleans, where the lattercompany is engaged in loading and unloading bulk materials forshipment in interstate commerce.On July 9, 1957, Thomas Gould, a representative of the RespondentUnion, contacted Superior's Supervisor Howlett at Wood Park andclaimed to represent a majority of Superior's employees.Gould askedfor recognition of the Respondent as bargaining representative andoffered to submit proof of its majority.Howlett informed Gouldthat he did not have the appropriate authority in such matters andthat he would refer the request to one Maught. Several times betweenJuly 9 and 12 Gould telephoned Howlett regarding seeing Maught,but no meeting was arranged.In the evening of July 12, the employees of Superior went onstrike.Picketing began that evening at the Charbonnet Street wharfin New Orleans, where Superior's derricks were being used to loada cargo of steel aboard a ship.The picket signs bore the followinglegend :NO DISPUTE WITH ANYOTHER EMPLOYEREMPLOYEES OF SUPERIOR DERRICK CORP.ON STRIKE FOR BETTER WAGESHOURS & CONDITIONSSEAFARERS INT. UNION AFL-CIOAt the hearing all parties stipulated that the above-quoted legendappeared on all picket signs used during all picketing involved inthis matter.Because of the picketing, members of Locals 1418 and 1419 of theInternational Longshoremen's Association, employed to assist in theloading, refused to work on the ship.'Consequently, the derrickswere removed on July 15.On October 9, one of the derricks was moved to the Dumaine Streetwharf in New Orleans, where Superior had contracted with TexlaStevedoring, Inc., to unload steel plates from a barge and load themaboard a ship.To accomplish this, the ship was docked against thewharf, with the derrick on the river side of the ship, and the bargenext to the derrick.Some 75 to 100 longshoremen who were rep-resented by ILA Locals 1418 and 1419 had been employed by Texlato perform the longshore work on the ship.During the morningof October 9, the Respondent did not picket the ship and the work6 These longshoremen were employed by Atlantic&Gulf Stevedores, Inc., which, forpurposes of the instant case, the General Counsel admits is an employer "allied" withSuperior,and the foregoing incident is not alleged to violate 8(b) (4) (A).It is men-tioned here only because of its bearing on later incidents discussed below. SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA55of the employees of Superior and Texla proceeded without inter-ruption.The lunch hour for the longshoremen was between 12 noon and1 p.m. Shortly before the end of the lunch hour, the Respondent'sagent, Thomas Gould, appeared at the wharf with a picket carryingthe usual sign, who was stationed at the gangway leading to the ship.This was the closest point where picketing against Superior andappeals to its employees could be made at this location, since Superior'semployees had to use the gangway to board or leave the derrick.After the picket line was established, some of the longshoremenasked Gould what the picketing was all about.Gould admittedlydid not reply to their questions.When the noon hour ended, all ofthe longshoremen employed by Texla refused to cross the picket lineand resume their work on the ship. The Trial Examiner found thatthe respondent did not induce any of the longshoremen to cease workand so had not violated Section 8(b) (4) (A) and (B) of the Act atDumaine.Chairman Leedom and Member Rodgers do not agree.As stated above, when Gould refused to answer the question of thelongshoremen as to what the picketing was all about, the longshore-men refused to cross the picket line. In view of what happened pre-viously at the Charbonnet wharf, Gould could reasonably anticipatethat the longshoremen would not cross the picket line, regardless of thelegend on the picket signs.Chairman Leedom and Member Rodgersfind that it was incumbent upon Gould, under these circumstances, toanswer the questions of the longshoremen so as to make clear to themthat the picketing was not directed against them in order to minimizeany possible interference with the work of the neutral employer,Texla.6The dissent here overlooks the fact that the longshoremen involvedat Charbonnet were members of Locals 1418 and 1419 of the ILA, thevery same locals that were involved at Dumaine.The Respondentlearned at Charbonnet that members of these locals would pay noattention to the legend on the picket signs, but rather would treatthe appearance of pickets as a strike signal.Accordingly, when themembers of the same union appeared at Dumaine, the Respondenthad every reason to expect that they would again refuse to work.No lengthy list of citations is necessary to show that the mere ap-pearance of a picket is frequently akin to a strike signal.Therefore,when, as here, the picketing union has been specifically apprised by°GeneralTrack Drivers,Chauffeurs,TVarehouse,nen.&Helpers,Local270, IBTCTV ofAmerica(DiazDrayage Company),1.17NLRB 885,enfd. 252 F.2d 619(C.A.,D.C.),cert.denied 356 U.S. 931.Chairman Leedomand MemberRodgers do not agree withMember Fanning'sview that theDiazcase is"inapposite."This view is based on purespeculation about a state of facts which were not present in theDiazcase. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast experience that the appearance of a picket will result in secondaryemployees ceasing work, it may not remain silent when directly askedwhat is the purpose of the picketing.We do not believe that, inholding that the Respondent here should have replied to such ques-tions in order to meet the requirement that the "picketing disclosesclearly that the dispute is with the primary employer," we are im-posing an undue burden on the picketing union.'The dissent asserts that, in view of the experience at Gretna, wherethe railroad employees refused to cross the picket line despite Gould'soral assurances that the picketing was not directed against their em-ployer, it was reasonable for Gould to anticipate that such oralassuranceswould be equally futile at Dumaine. Even if we accept thisversion of Gould's experience at Gretna,' we do not agree with ourcolleague's conclusion.The fact that one group of employees-thoseat Gretna-did not cross the Respondent's picket line despite an ex-planation as to its purpose, does not, in our view, justify a refusal toclarify the object of the picketing to an entirely different group ofemployees.Contrary to the dissent, we do not believe that we have engagedin a "radical departure from theMoore Dry Docktest."Rather, wehave applied its criteria in a realistic manner to a specific factualsituation and found that under the circumstances here it was neces-sary for the Respondent to bring home to the longshoremen that thepicketing was not directed against their employer by answering theirquestions.The Act forbids the inducement or encouragement of secondaryemployees to engage in a concerted refusal to work. Such inducementor encouragement can take many forms, depending on the factualsituation, as the Board and the courts have held. It may be in theform of an evasive reply 9 or, as here, it may result from no replyat all.In view of the foregoing, and upon the recordas a whole,Chair-man Leedom and Member Rodgers find, contrary to the Trial Exam-iner, that the Respondent violated Section 8 (b) (4) (A) and (B) ofaContrary to the assertion in Member Fanning's dissent, we do not hold that theRespondent could have avoided liability onlyby succeedingin persuading the secondaryemployees not to respect the picket line.All the Respondent had to do, in our view,was to explain to the longshoremen at Dumaine that the dispute did not concern themand that the Respondent was not solicitingthemto cease work.The Respondent wouldthen have been in the clear, whether or not the longshoremen ceased work.8While the dissent correctly sets forth the Trial Examiner's findings with regard tothis aspect of the Gretna incident,neither Chairman Leedom nor Member Rodgers, con-trary to the assertion in the dissent,has deemed it necessary to pass upon the "Gould"matter in dealing with the Gretna incident.s E.g.,Richfield Oil Corporation,95 NLRB 1191,1193("You're 21 years of age.Useyour own judgment."). SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA57the Act by inducing and encouraging the employees of Texia Steve-doring, Inc., to engage in a concerted refusal to perform any serviceswith an object of forcing their employer to cease doing business withSuperior Derrick Corporation, and also forcing and requiring Supe-rior to recognize and bargain with the Respondent as the bargainingrepresentative of its employees, although the Respondent was not therepresentative certified by the Board under Section 9 of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, as set forth above, which have beenfound to constitute unfair labor practices, occurring in connection withthe operations of the companies involved herein, have a close, intimate,and substantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall require it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Seafarers' Inter-national Union of North America, Atlantic and Gulf District, Harborand Inland Waterways Division, AFL-CIO, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of Texia Stevedoring, Inc., or any other employer, toengage in, a strike or a concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performany services, where an object thereof is to force or require any em-ployer or other person to cease doing business with Superior DerrickCorporation or to force or require Superior Derrick Corporation torecognize or bargain with the Respondent as the representative of itsemployees, unless the Respondent has been certified as the representa-tive of such employees under the provisions of Section 9 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls in New Orleans, Louisiana, 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of the notice attached hereto marked "Appendix." 10Copiesof said notice, to be furnished by the Regional Director for the Fifteenth Region, shall, after being duly signed by an authorized rep-resentative of the Respondent, be posted by the said Respondentimmediately upon receipt thereof, and be maintained by it for a periodof sixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that thenotices are not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Fifteenth Regionsigned copies of the notice attached hereto marked "Appendix" forposting at the premises of Superior Derrick Corporation and TexlaStevedoring, Inc., in places where notices to their employees are cus-tomarily posted, if they are willing to do so.(c)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint, insofaras they allege unfair labor practices not found herein, be, and theyhereby are, dismissed.MEMBERFANNING, concurring in part and dissenting in part:I join with Chairman Leedom in finding that the Respondent didnot violate Section 8(b) (4) (A) and (B) by picketing at the GretnaStreet wharf because the railroad employees who allegedly were in-duced at this location were not "employees" within the meaning ofthe Act.However, I cannot join in the decision of the Chairman andMember Rodgers that the Respondent violated the same provisions ofthe statute by picketing at the Dumaine Street wharf where Texla,the secondary employer, and Superior, the primary employer, werecommonly engaged in work. In my opinion, the Respondent's entirecourse of conduct at this latter location met the criteria for lawful,common-situs picketing set forth inMoore Dry Dock Company, 92NLRB 547. I therefore would dismiss the complaint in its entirety.InMoore Dry Dock,the Board spelled out the conditions underwhich picketing of the premises of a secondary employer which har-bors the situs of a dispute between a union and a primary employeris privileged primary picketing.These are (1) the picketing must bestrictly limited to times when the situs of the dispute is located on thesecondary employer's premises; (2) at the time of the picketing theprimary employer must be engaged in its normal business at the situs;(3) the picketing must be limited to places reasonably close to the loca-tion of the situs; and (4) the picketing must clearly disclose that the.dispute is with the primary employer.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA59My colleag ies, apparently applying the criteria set forth inMoore-Dry Dock,"do not dispute that the Respondent's picketing was strictlylimited to times when Superior's derricks were located next to Texla'sbarge, or that Superior was engaged in its normal business at theDuinaine Street wharf, or that the picketing was confined to a placereasonably close to the location of Superior's derricks.Nor do theyseriously contend that the picketing failed to disclose clearly to Texla'semployees that its dispute was solely with Superior. Instead, theyfind that the Respondent induced Texla's employees in violation ofSection 8(b) (4) (A) and (B) solely because its agent Gould did notreply to the queries posed by Texla's employees concerning "what thepicketing was all about." In doing so, they reason that, because cer-tain employees of an "ally" of Superior decided to honor the picketline at Charbonnet wharf, the Respondent could "reasonably antici-pate" that the Texla's employees would do the same at the Dumainewharf "regardless of the legend on the picket signs." I can neithersubscribe to this radical departure from theMoore Dry Docktest norto reasoning which supports it.At the outset, I deem it appropriate to set forth the statutory guide-lines which control this case. Section 8(b) (4) (A) and (B) makes itunlawful for a union or its agents "to induce or encourage" the em-ployees of a secondary employer concertedly to quit work in orderto attain certain proscribed objects.Because this section constitutesa limitation upon the right to strike provided for in Section 13 of theAct, the evidence, in order to establish a violation, must fairly showthat the union induced the secondary employees to quit work fortheiremployerby actually representing that the scope of its dispute iswith their employer rather than with the primary employer alone.12However, neither Section 8(b) (4) (A) and (B), nor any other sectionin the statute, forbids secondary employees from supporting a unionwhich is engaged in a primary dispute at a common situs by honoringa picket line.Nor does the statute make it unlawful for such a unionto receive that support.Throughout the course of its dispute with Superior, the Respond-ent's pickets carried signs which declared "NO DISPUTE WITHANY OTHER EMPLOYER-EMPLOYEES OF SUPERIORDERRICK CORP. ON STRIKE FOR BETTER WAGES HOURS& CONDITIONS-SEAFARERS INT. UNION AFL-CIO." Icannot conceive of any language which could convey to Texla's em-ployees with greater clarity that the dispute was with Superior andu There is no evidence in this case that Superior had a place of business away fromthe Dumaine Street wharf which the Respondentcould haveadequately picketed.Accord-ingly,my colleagues do not contend that theWashington Coca-Colarule, referred toinfra,is applicable."SeeTruck Drivers Union v. N.L.R.B. (Campbell Coal Co.),249 F. 2d 512(C.A., D.C.). 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not directed against them. In fact, my colleagues do not contendotherwise.Instead, they assert that it was "incumbent" upon theRespondent to implement the picket signs with verbal explanationsas to the scope of the dispute because, in view of what had happenedat the Charbonnet wharf, the Respondent could reasonably anticipatethat Texla's employees would respect the picket line absent such ex-planations.I submit that there is no warrant in fact or law for theinference in which my colleagues have indulged.The record in this case reveals that Superior's employees joinedthe Respondent in a strike against Superior over the latter's refusalto recognize it.Picketing commenced at the Charbonnet wharf whereSuperior's derricks were performing work for Atlantic and GulfStevedores, Inc.During the picketing, longshoremen employed byAtlantic decided to honor the picket line.The General Counsel didnot allege that the Respondent unlawfully induced Atlantic's em-ployees because Atlantic was an "ally" of Superior and hence stoodin the latter's shoes as a primary employer.Nevertheless, my col-leagues use this incident as a basis for the inference that the Respond-ent could "reasonably anticipate" that Texla's employees would refuseto work unless the Respondent verbally explained the legend on itspicket signs to them.Superior then moved its derricks from the Charbonnet wharf tothe Gretna wharf to assist the Southern Pacific Railroad in loadingcertain materials.The Respondent's pickets followed.When South-ern's employees noticed the pickets and observed the picket signs,they asked Respondent's agent Gould "what the picketing was allabout."As the Trial Examiner found and my colleagues concede,Gould replied that the picket signs were "self-explanatory" but hefurther "specifically told them that while the picket line was legal,itwas not directed against any employer but Superior, and furthertold them that they were not picketing the wharf itself."Despitethis explanatory statement, Southern's employees decided to respectthe picket line at the Gretna wharf.13I am at a loss to understand how Chairman Leedom and MemberRodgers can infer a violation of Section 8(b) (4) (A) and (B) basedupon what the Respondent could have "reasonably anticipated" asa result of its experience at the Charbonnet wharf, without regardto what occurred at the Gretna wharf. Certainly, if it were reasonablefor the Respondent to anticipate that Texla's employees would refuseto work unless an explanation was given them concerning the scopeof the dispute, solely because Atlantic's employees ceased work with-out asking for such an explanation, was it not equally reasonable for'As previously indicated, Chairman Leedom and I find that no violation occurred atthe Gretna wharf because Southern's employees were not "employees" within the meaningof the Act. SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA61the Respondent to anticipate, based upon its experience with South-ern's employees at the Gretna wharf, that Texla's employees wouldhave refused to cross the picket lineeven though an explanation hadbeen given?Under the majority's decision on this issue, the onlyway the Respondent could have avoided liability would have been toinduce Texla's employees to disregard an otherwise lawful picketline and thereby destroy the effectiveness of an otherwise lawfulprimary strike. In my opinion, it is anomalous to say that a unionhas a right to strike at a common situs but only if it succeeds inpersuading secondary employees to remain at work and to refrainfrom supporting that strike.However, I believe that my colleagues' decision gives rise to aneven greater anomaly. If the Respondent had confined its picketingsolely to the Charbonnet wharf, they would apparently agree thatsuch picketing constituted lawful primary picketing because theMoore Dry Dockstandards had been met. Similarly, if the Respond-ent had confined its picketing solely to the Dumaine wharf, my col-leagues apparently would also find this picketing lawful for the samereason.Yet, what was lawful at the Charbonnet wharf and what waslawful at the Dumaine wharf became unlawful when viewed cumula-tively.This is tantamount to saying that two rights make a wrong.If the majority decision herein stands, a union's right to strikeand picket at a common situs will be severely curtailed. It may law-fully engage in a strike against the primary employer at commonsitus A, even though secondary employees decide to honor its picketline, provided that the conditions laid down inMoore Dry Dockaresatisfied.However, if the primary employer chooses to move on tocommon-situs B, the union cannot lawfully follow him even thoughits picketing would meet theMoore Dry Docktest, unless the unionsuccessfully persuades the secondary employees at the latter situsto remain at work.Or, if the primary employer is engaged in thesame work at several locations in common with secondary employers,the union with which he has a dispute may lawfully strike at one situsbut cannot effectively reach him at the others. I cannot believe thatCongress, by its passage of Section 8(b) (4) (A) and (B), intendedsuch a result.Since theMoore Dry Dockdecision, which this Board has neveroverruled, only one exception has been engrafted upon the applica-bility of the standards in that decision to common situs picketing.That exception, commonly referred to as theWashington Coca-Colarule,14 provides that a union which pickets the primary employer atthe secondary employer's premises commitsa per seviolation ofBreweryand BeverageDrivers and Workers, etc. (Washington Coca-Cola BottlingWorks, Inc.),107 NLRB 229, enfd. 220 F. 2d 380 (C.A., D.C.). 6`ZDECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 8(b) (4) (A), regardless of whether theMoore Dry Dockcriteria have been met, if the primary employer has a place of businessaway from the common situs which the union can adequately picket.15My colleagues have chosen to engraft yet another exception to theMoore Dry Dockcase.They now hold that, notwithstandingcommon-situspicketing by a union meets the standards establishedinMoore Dry DockandWashington Coca-Cola,a union neverthelessviolates the Act if it can "reasonably anticipate" that, because sec-ondary employees at one common situs which the unionlawfullypicketed decided to honor the picket line, the secondary employeesat the site then being picketed will also honor the picket line.Because I can find no warrant, either in the statute or the decisions,16for such a result, I cannot join with the Chairman and MemberRodgers in finding a violation in this case.Rather, I would applytheMoore Dry Dockstandards and find that Respondent's picketingsatisfied them."As I indicated in my partial concurrence inCalifornia Association of Employers,120 NLRB 1161,I do not subscribe to theWashington Coca-Cola "per Sc"theory.I wouldfind a violation under theWashington Coca-Colarule only where the facts of a caseclearly indicatethatthe union's object was unlawful.1emy colleagues rely upon theDiaz Drayagedecision to support their findings of aviolation.That decision, in my opinion, is clearly inapposite. In theDiazcase, theunion's conduct was found violative of the Act solely because the primary employer hada place of business at which the union could have, but did not, picket. Even if the unioninDiazhad explained to the secondary employees what the dispute was about,the par-ticipatingmembers(Idid not participate in that decision)would nevertheless havefound a violation underWashington Coca-Cola, supra.APPENDIXNOTICE TO ALL MEMBERS OF SEAFARERS' INTERNATIONAL UNION OFNORTH AMERICA, ATLANTIC AND GULF DISTRICT, HARBOR ANDINLAND WATERWAYS DIVISION, AFL-CIO, AND TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT engage in, or induce or encourage the employeesof Texla Stevedoring, Inc., or any other employer, to engage in astrike or a concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials or commodities, or to performany services, where an object thereof is to force or require anyemployer or other person to cease doing business with SuperiorDerrick Corporation or to force or require Superior DerrickCorporation to recognize or bargain with Seafarers' InternationalUnion of North America, Atlantic and Gulf District, Harbor SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA :63and Inland Waterways Division; AFL-CIO, as the collective-bargaining representative of any of Superior's employees, unlesswe are certified as such representative under the provisions ofSection 9 of the Act.SEAFARERS' INTERNATIONAL UNION OFNORTHAMERICA,ATLANTIC ANDGULF DISTRICT, HARBOIt AND INLANDWATERWAYS DlvlsioN, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having been filed by the above-named RespondentUnion, a hearing involving allegations of unfair labor practices in violation of Sec-tion 8(b)(4)(A) and (B) of the National Labor Relations Act, as amended (61.Stat. 136), was held in New Orleans, Louisiana, on December 10, and 11, 1957,before the duly designated Trial Examiner.As to unfair labor practices, in substance the complaint alleges and the answerdenies that the Respondent Union: (1) in September and November 1957, at a timewhen it had not been certified as the bargaining representative of Superior's em-ployees under Section 9 of the Act, picketed at certain wharves in New Orleans whenSuperior's derricks were present but without regard as to whether or not Superior'semployees were present, and by such picketing and other conduct induced and encour-aged employees of other named employers to engage in strikes and concerted refusalto handle goods or perform services; and (2) had as objects for the aforesaid conduct(a) forcing the said other employers to cease doing business with Superior and(b) forcing Superior to recognize and bargain with it as the collective-bargainingrepresentative of Superior's employees.All parties were represented at the hearing, participated therein, and were affordedfull opportunity to present and meet evidence, to engage in oral argument, and tofile briefs.Briefs have been received from the Respondent Union and the ChargingCompany.From his observation of the witnesses, and upon the entire record in the case, theTrial Examiner makes the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE PRIMARY EMPLOYERSuperior Derrick Corporation is a Louisiana corporation, and is a wholly ownedsubsidiary of John W. McGrath Corporation, which is a nationwide stevedoringcompany doing millions of dollars worth of business annually for companies engagedin interstate and foreign commerce in various ports of the United States.Superior owns and operates two floating derricks in the port of New Orleans.From the time it began operations at this port in February 1957, until October of thesame year, it provided services in the nature of loading and unloading ships and bargesfor which it received about $96,000.These services were performed for variouscompanies engaged in interstate and foreign commerce, including but not limited toLloyd Brasileiro, Texla Stevedores, Inc., Isthmian Lines, Inc., Allied Chemical andDye Corporation, and Hellenic Lines.Superior also provides a labor force for River and Gulf Transfer Company atWood Park (also known as Myrtle Grove) Louisiana, where the latter company isengaged in unloading, loading, and storing of bulk materials, including coal, for ship- 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDment in interstate commerce.River and Gulf Transfer Company is a division ofWest Kentucky Coal Corporation.The coal handled at Wood Park by Superior isforWest Kentucky Coal Corporation and Tampa Electric Company of Tampa,Florida.Since the beginning of its Wood Park operations Superior has been and isproviding services for River and Gulf Company at an indicated rate of about $150,000per year.Superior is engaged in commerce within the meaning of the Act.U. THE RESPONDENT UNIONSeafarers'InternationalUnion of North America, Atlantic and Gulf District, Har-bor andInlandWaterways Division, AFL-CIO, is a labororganization admitting tomembershipemployeesof the Charging Company.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Procedural backgroundWhile reserving their right to object to their materiality,all partiesat the hearingagreed that these are facts:(1)On July 15, 1957, Seafarers' filed a chargeagainstSuperioralleging violationsof Section 8(a) (1), (2), and (5).On August 22 the Regional Director and Superiorentered intoan informal settlementagreement covering the allegedviolations ofSection8(a)(1) and(2).The charges were dismissed by the Regional Director onthe same day.Seafarers',not aparty to this unilateralsettlement,filed on September3 its appeal from thisdismissalwith General Counsel in Washington.On December10, 1957, thatappealwas still pending before General Counsel.(2)On September 18, 1957, Seafarers'againfiled chargesagainstSuperior, alleg-ing violationsof Section 8(a)(1), (2), (3), and (5), and requestedconsolidation ofthese and the earlier charges.By December 10 such charges werestill pending.(3)On July 15, 1957, the same day that Seafarers' filed its first charge againstSuperior, Superior filed a petition for investigation of representatives in Case No.15-RM-102, covering plant laborers at it Wood Park operations.At the same timeSuperior also filed a petition in 15-RM-103, covering a unit of certain crafts.Twodays later, on July 17, a petition was filed by International Longshoremen's Asso-ciation, Local 1419, Independent, covering plant laborers at Superior's Wood Parkoperations.At the time of the hearingin this caseall said petitions remained"pending."General Counsel on November 13 issued his complaint against Seafarers', basedupon charges first filed by Superior on September 23, 1957.The first act, alleged asan unfair labor practice by Superior in its charge or by General Counsel in hiscomplaint, is claimed to have occurred on September 22.During the course of the hearing the Trial Examiner declined to receive certaintestimony offered as evidence by the Charging Party and other testimony offeredby the Respondent Union.Whatever may have been the Trial Examiner's judgmentas to the relevance of such evidence, he believes that it was incumbent upon himto restrict evidence to issues raised in the complaint, in accordance with the Board'sruling inQueen Ribbon & Carbon Co., Inc.,116 NLRB 890.B. The eventsExcept as otherwise indicated in footnotes, findings in this section are based uponevidence either undisputed or in substantial agreement.As found in section I, above, Superior provides a labor crew at Wood Park,Louisiana, about 32 miles downriver from New Orleans. It also operates two float-ing derricks at the port of New Orleans, performing services for various companiesat varying locations.At the time the Respondent Union began organizing Superior'semployees early in July 1957, Superior was using both derricks at Wood Park.Itwas at this location that the labor dispute began.On July 9 Thomas E. Gould, a representative of Seafarers', approached James E.Howlett, Superior's superintendent at Wood Park, claimed majority representationof Superior's employees, offered to submit appropriate proof of the claim, and askedfor recognition as bargaining agent and for a meeting to negotiate a contract.Gould'stestimony is unchallenged that at the time of his demand he had signed authorizationcards from a majority of Superior's employees.Howlett informed Gould that hewas without authority in such matters, but that he would refer the request toone Maught, a management official who had such authority. Several times between SEAFARERS'INTERNATIONAL UNION OF NORTH AMERICA65July 9 and12 Gouldtelephoned Howlett regarding his request to meet with Maught,but no meeting was arranged.During the afternoon of July 12 the following wire was sent by Seafarers' andreceived by Superior:YOUR EMPLOYEES AT YOUR BULK CARGO TRANSFER BASE ANDYOUR DERRICKS HAVE AUTHORIZED THE SEAFARERS' INTER-NATIONAL UNION OF NORTH AMERICA, ATLANTIC AND GULFDISTRICT, HARBOR AND INLAND WATERWAYS DIVISION, AFL-CIO,TO REPRESENT THEM IN BARGAINING WITH SUPERIOR DERRICKCORP FOR A COLLECTIVE BARGAINING AGREEMENT COVERINGTHEIR WAGES, HOURS AND WORKING CONDITIONS. IT IS OURDESIRE TO MEET WITH YOU AT YOUR EARLIEST CONVENIENCETO DISCUSS THE TERMS OF SUCH AN AGREEMENT. PLEASENOTIFY US AS SOON AS POSSIBLE REGARDING YOUR SUGGESTIONCONCERNING TIME AND PLACE FOR SUCH MEETINGSo far as the record shows,the above wire was accorded no reply from Superior'smanagement.Thatnight,July 12, allSuperior's employees then working went on strike. Picket-ing began at the Charbonnet Street wharf at about 9p.m., to whichpoint Superiorhad moved one of its derricksfrom WoodPark.The picketsigns bore the followinglegend:NO DISPUTE WITH ANYOTHER EMPLOYEREMPLOYEES OFSUPERIOR DERRICK CORPON STRIKEFOR BETTER WAGESHOURS & CONDITIONSSEAFARERS INT. UNIONAFL-CIOAt the hearing all parties stipulated that the above-quoted legend appeared on allpicket signs used during all picketing involved in this matter.Despite Seafarers'oral demand for recogniton on July 9 and its formal wire ofJuly 12, and despite Howlett's testimony that he had told Gould that Maught wasthe management representative who must pass upon such matters and that Maughtcould not meet with Seafarers'because he was going on vacation"Saturday morn-ing," it appears that on that same Saturday,July 13, Superior entered into a writtencontract covering its employees with a labor organization called "EmployeesGroup." iPicketing continued at the Charbonnet Street location until July 15,when thederricks were moved back to Wood Park. General Counsel does not contend thatthe picketing at Charbonnet wharf was illegal, either in object or in manner, althoughsuch picketing was "effective,"in the sense that longshoremen declined to crossthe line.Such longshoremen were employed by Atlantic and Gulf Stevedores, Inc.,an employer allied with Superior.Seafarers began picketing at Wood Park on July 15. Such picketing was of shortduration.SheriffWooten, of Plaquemines Parish, promptly"ran" the pickets"off."Martin Gould, a Seafarers' representative and a picket, was"jailed" by ChiefDeputy Coci, in a jail which counsel for Superior conceded was "crummy" andhad no "screens."Seafarers'sought an injunction in Federal Court against suchtreatment by local authorities.On the day of the injunction hearing, Martin Gouldwas informed by Sheriff Wooten and District Attorney Leander Perez of that parishthat if he "wanted to get shot to come on down."Judge Christenberry issued aninjunction on August 9.During the latter part of August,on a Sunday when MartinGould and his wife were driving through the parish, his car was forced to the sideof.the road by the same Coci who on July 15 had jailed him. Coci warned Gouldto "get out of his parish,"that he had "orders" which "he intended to enforce."Coci further warned Gould, "Don't get brave because you got that injunction."There was no picketing at Wood Park after July 15 2IThe fact is established by the text of the notice which the Regional Director, inaccordance with the unilateral settlement agreement previously referred to, thereafterrequired Superior to post.2 Counsel for Superior conceded that Seafarers'was effectively prevented from picketingatWood Park from July 15 to August 9. The same counsel in his brief, however, urges505395-59-vol. 122-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly Sunday morning, September 22, Superior began derrick operations at Gretnawharf, property of the Southern Pacific Railroad. Its operations here consisted of.unloading, by boom, a cargo of chemical bauxite from a vessel to railroad gondolason the wharf.The two derricks were made fast to the wharf and the vessel itselfwas tied up offshore the derricks.About 8 or 9 o'clock the same morning MartinGould, previously identified, came to the wharf and began picketing at the extremeedge of the dock, near the ladder which gave the only access to the derricks.Hestood for a few minutes at this point-until the inboard swinging booms began'dropping bauxite and rocks upon him.He then moved to the other end of thewharf.Finally it began to rain and he again moved to the shelter of a shed on thewharf.At about 10 o'clock members of a Southern Pacific train crew, who were supposedto move the loaded gondolas from the wharf and replace them with empties, ap-proached Gould and another union representative, Herman Trosclair, as theystood in the shelter of the shed. Some of the crew asked the two Seafarers' repre-sentativeswhat the picketing was about, and were referred to the picket signs asbeing self-explanatory.Gould specifically told them that while the picket line waslegal, it was not directed, against any employer except Superior, and further toldthem that they were not picketing the wharf itself.About an hour later the two pickets were ordered off the wharf by SouthernPacific officials.The nearest point Seafarers was thereafter permitted to picketwas at the junction of a public road and Southern Pacific's private road which ad-joined tracks leading up to and onto the wharf.This point-the nearest the picketscould approach the derricks-was more than a quarter of a mile away from thederricks.3Superintendent Howlett went to the train crew and asked them to remove theloaded cars and bring empties.They did not comply with this request until aboutnoon, when they finally hauled away the loaded cars on one track, but brought noempties.Howlett called the railroad superintendent, informed him of the situation,and was told that there was little that could be done about it.Howlett then in-structed his derrick crews to knock off work until 9 o'clock the next morning.He,himself, left the wharf shortly after noon.His derrick crew members did not leaveby the one road which would have taken them by the pickets, but by way of theriver levee.It is admitted by Howlett that these men leaving could only be seenby the pickets if they "were looking for them."Howlett also admitted that he didnot inform the pickets that he had "knocked off" the crews, or when he had in-structed them to return.The derricks remained at the wharf.The pickets remained at the public road, aquarter of a mile away. The record does not reveal whether or not pickets remainedat their posts continuously from noon on Sunday until the return of the derrickcrews at 9 o'clock Monday morning.Gould's testimony, however, establishesthat he was relieved by other pickets at 2 p.m. on Sunday and that he returnedto picket at 6 a.m. Monday. The Trial Examiner infers and finds that pickets werepresent most, if not all, of the period.Superior's derrick crews returned, as instructed, on Monday morning, and so didSeafarers' pickets, resuming their stand at the public road.About 10 o'clock thatmorning, railroad white collar workers removed the loaded gondolas from thewharf and apparently brought empties.The unloading operations were completedabout 2 o'clock Tuesday morning, and Howlett sent the derrick crews home withinstructions to return at noon that day.The vessel left the scene, but Superior'sderricks remained at the dock.As on the previous occasion, according to How-lett's testimony, he did not inform the pickets that he had "knocked off" the derrickcrews or when they would return.Again the derrick crews left by way of the levee.The pickets remained at the public road.Although the evidence again is notspecific as to this period, the Trial Examiner infers and finds that picketing continuedbetween 2 a.m. and noon on Tuesday.that Seafarers' could have picketed at wood Park, a primary situs,afterAugust 9. TheTrial Examiner is more inclined to agree with the two Goulds, in their decision to avoidwood Park as a picketing situs at all times after July 15. The invitation of a sheriffand a district attorney to come down and be shot, and the scoffing of Deputy Coci at aFederal injunction, were not persuasive, in the opinion of the Trial Examiner, that valorwould be the better part of discretion. In any event, General Counsel makes no claimthatwood Park was a primary situs which Seafarers' reasonably could have, and shouldhave, used for picketing.The point, therefore, is not an issue before the Trial Examinerfor ultimate determination.3 Superintendent Howlett estimated the distance as between 1,500 and 1,600 feet. SEAFARERS'INTERNATIONAL UNION OF NORTH AMERICA67The derrick crews reported at noon as instructed by Howlett,and later that after-noon the derricks left the scene.So too, apparently,did the pickets.The next job involving Superior's derrick crews was at a location referred to inthe record as Dumaine Street wharf.One derrick was used here, to load steel froma barge into a vessel moored alongside the wharf.The only access to the derrickwas by way of a gangway from wharf to ship and from ship to derrick.The jobbegan during the morning of October 9.Superior had its own crew operating thederrick.A number of stevedores were working the vessel itself-they having beenemployed by Texla Stevedoring Company, the same concern which had employedSuperior's services.No pickets appeared that morning.During the noon hour,however, while most if not all the stevedores were on thedock for lunch,Thomas Gould,Seafarers'representative previously identified, ap-peared at the wharf and placed pickets at the vessel's gangway.Still during the noonhour E. C. Cook,Texla's superintendent in charge of the stevedores working theship, approached Gould and asked him what the strike was about.Gould toldhim the strike was not against the ship, but against Superior.Cook then askedhim about his stevedores going to work.Gould told him he had nothing to do abouthis working the hatches-his beef was with Superior-and he couldn't tell him towork or not to work his men.At 1 o'clock when due to resume work,however, most if not all the stevedoresfailed to go aboard the vessel.Cook then called representatives of the ILA, thelabor organization to which the stevedores belonged.Upon arriving at the scene ILA's Business Agent Paul Guillory asked Gould whyhe had not called him before putting up the picket line.Guillory further told Gouldthat his men were working under contract for Texla and would have to continueworking.Gould replied that he was not telling Guillory either way-to work ornot to work,and that he had nothing to do with the ILA.He referred Guilloryto the picket sign which,as noted, stated clearly that the dispute was with Superioronly.Gould added,"There is the picket sign. It is a legitimate SIU picket sign." 44 The Trial Examiner believesthat the abovefindings in substance reflect the conversa-tion between the two union representatives.General Counsel apparently would have itbelievedthat Gouldalso toldGuillory, withinthe hearing of stevedores, that "legitimateunions do not cross another union'spicket lines."It likewise appearsthatGeneralCounsel Contends that this statement,if in truthoverheard by employees,constitutedillegal inducement of employees not to cross thepicketlines.Withoutpassing upon thelegal conclusion sought, the Trial Examiner is not convinced that the statement was madeby Gould,In the first place it is entirely out ofcharacter of Gould,as observed on thewitness stand and in the hearing room,and inconsistent with the circumstances of thestrike itself.Gouldappearedto theTrial Examinerto benot only articulate but alsoof a stature and nature boldenough tosay bluntly and precisely what he had in mind,and not inclined to couch his meaning behind covert abstractions.As to thecircum-stances, it is established beyonddoubt thatat no time did Gould or any other Seafarers'representative even informthe ILAof an intentionto setup a picket line, at this situsor anywhere else, action which would have been logical had Seafarers'wished covertly toobtain ILA's support.Furthermore,the testimony of General Counsel'switnesses tend-ing to show that the statement was made is far from convincing,in the opinion of theTrial Examiner.SuperintendentHowlett on direct examination said that he heardGould utterthese words.On cross-examination he admitted that in previous testimony,before a Federal court in the injunction phase of this same case,he had not quoted anysuch remarkby Gould.His claim that he only remembered it after hearing someone elsesay that theyheard it said lacks persuasion.Guillorywas also a witness for GeneralCounsel.After reciting what he recalled of his conversation with Gould,he was askedby General Counsel,"Was thereany discussionabout legitimateunions?"Guillory thensaid that Gould did say something about"legitimate unions observe each other's picketlines."On cross-examination,however,Guillory admittedthat what Gould hadactuallysaid about "legitimate unions"was : "There is the picket sign. It is a legitimate picketsign."Well recognizing that few witnesses can, after an event,repeat like the playbackof a recording tape precisely whattheyheard, evenif they heardaccurately,the TrialExaminerin this case must balance the probabilities inherent in both the event and thegiving of later testimony about the event.Howlett readily volunteered this statementabout his listening in on Gould's conversation with Guillory:"I was only trying to hearsomething that I thought would be wrong."It would appear to be reasonable to believethat as a witness he was"only trying"torecallsomething that he thought was "wrong."Likewise it appears probable that as a witness Gouldwanted torecall only what he hadsaid that wasnot"wrong."But in view of the above-described circumstances-to the 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevedores did not return to work after being instructed to do so by Guillory untilbetween 2 and 2:30 p.m.That they did not at once follow the business agent'sinstructions,however, is explained by his testimony that they declined to returnuntil they had been assured by Texla that they would be paid for the time theywere on the dock.As soon as Guillory obtained this assurance for them,they wentback to work.Although pickets remained at the gangway,there was no further work stoppagewhile the derrick was there.Later the same day, the derrick was temporarily movedto the next dock,while the vessel loaded grain.Pickets followed the derrick, notthe vessel,and returned to the gangway only when the derrick resumed its previouslocation alongside the vessel.After the completion of the Dumaine Street operations,and before the openingof the hearing, Howlett said that Superior had three other jobs at the port-two atCongress Street and one at Galvez Street.All these jobs were picketed,but thereisneither evidence nor claim that Seafarers'in any way violated the Act at anyof them.C. ConclusionsConsideration of issues in this section will be limited to those raised and urgedby General Counsel.During the hearing counsel for Superior attempted to inter-ject another issue which was specifically disclaimed by General Counsel.5General Counsel contends that Seafarers'violated the Act at only two locations-Gretna Street and Dumaine Street.His position,stated succinctly at the openingof the hearing,may be further summarized as follows.He claims that:(1) Picketing activities and conduct at Gretna did not conform to "Moore DryDock criteria." 6(2) Picketing activities and statements by union agents at Dumaine did not con-form to the same doctrine.(3)At both locations the Respondent revealed an object of picketing to inducesecondary employees to cease work.The Board'sMoore Dry Dockdoctrine is quoted:.we believe that picketing of the premises of a secondary employer is primaryif it meets the following conditions: (a) The picketing is strictly limited totimes when thesitusof dispute is located on the secondary employer's premises;(b) at the time of the picketing the primary employer is engaged in its normalbusiness at thesitus;(c) the picketing is limited to places reasonably close tothe location of thesitus;and (d)the picketing discloses clearly that the disputeiswith the primary employer.effect that Seafarers'formonths had been extremely careful not to engage in illegalinducement,it seems probable that Gould was equally careful to avoid making an illegalstatement in the presence of Howlett.In short,the Trial Examiner finds that thecredible evidence is insufficient to establish that Gould,on the occasion in question, saidtoGuillory that "legitimate unions do not cross other unions'picket lines."It followsthat it may not be found that stevedores overheard a remark not found to have beenmade.Further as to this conversation between Gould and Guillory,the Trial Examinerhas considered but can place no reliance upon certain testimony of Jack Edrington, alsoa witness for General Counsel.Although Edrington had, in July and as an employee,gone on strike and participated in picketing,he was later promoted to foreman,occasion-ing an obvious shift in interest.In a supervisory capacity he was directing the derrickoperations when Gould first visited the wharf that morning, and he promptly notifiedHowlett of the fact.It is Edrington's claim that he heard Gould tell Guillory "unionmen should know better than to go across a picket line."Not only is the quoted remarkone unlikely to have been made by one experienced business agent to another,but Edring-ton's quotation finds no support in that of Guillory and is denied by Gould. On cross-examination Edrington admitted that he couldn't "swear" that any employee also heardthe remark,and further admitted that he "walked up long enough"to hear Gould speakto Guillory,"and then walked away,"an admission significantly similar to the volunteeredremark by his superior,Howlett,to the effect that he approached the two business agents"only trying to hear something"which he "thought would be wrong."5 General Counsel specifically disavowed the contention that theWashingtonCoca-Colaprinciplewas involved or applicable to this case.(Washington Coca-Cola BottlingWorks, Inc.,107 NLRB 299.) On the basis of General Counsel'sdisclaimer,the TrialExaminer ordered stricken certain testimony and rejected an offer of proof bearing uponthis point.6 Sailors'Union of the Pacific(Moore Dry Dock Company),92 NLRB 547. SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA69Reducing General Counsel'sposition to even more simple terms,itappears thathe urges that Seafarers' failed to conform to theMoore Dry Dockdoctrine in onlythe following respects:(a) at Gretna it continued picketing at times when neithermembers of the crew nor supervisors of Superior were on the derricks; and (b) thatstatements by Gould to Guillory at Dumaine,in the hearing of secondary employees,tended to induce such employees not to return to work.As to(b), it has been specifically found in footnote 4, that evidence is insufficientto establish that Gould in fact made the statement accredited to him, to the effectthat "legitimate unions do not cross another union's picket lines."And under thecircumstances fully described the Trial Examiner is unable to conclude that Gould'sreply to Guillory's query-to the effect that he could not tell him to work or notwork his men-while pointing to a picket sign which stated clearly that the disputewas with Superior alone, in any way violated the limitations ofMoore Dry Dockdoctrine, or revealed that an object of the picketing was to induce secondary employeesto cease work.Gould's remarks, in the opinion of the Trial Examiner, may notreasonably be considered equivocal in the context of their utterance.Had the signto which he referrednotdisclosed plainly that the dispute wasonlywith Superior,another construction might be placed upon his words. In their setting, however,and under the circumstances, the words appear to have had only the meaning whichthey clearly-and truthfully-expressed a disclaimer on Gould's part that he hadany authority to tell an ILA representative what he should do, or not do.TheTrialExaminer finds no merit in contention (b).As to (a), foregoing findings establish that picketing continued during periodswhen there were no crew members or supervisors aboard the derricks-from shortlyafter noon Sunday until Monday morning, and from 2 a.m. Tuesday until noon thesame day. The Trial Examiner is aware of no case, however, in which the Board hasstated that picketing at a common situs isper se,a violation of itsMoore Dry Dockdoctrine, at all times when employees of the primary employer are absent from thescene.InIncorporated Oil Company(116 NLRB 1844, 1848), where the Boardfound violation, it specifically said: "Our decision here is defined and confined by thelimitations that are necessarily infused into it by the facts and the record of thiscase."The Trial Examiner reads this to mean that the circumstances govern deter-mination of the point.And the circumstances existing inIncorporated Oilplainlyare not here present.From the evidence in the record it is reasonably inferred that it was the customand practice for Superior to operate on a 'round-the-clock basis in loading andunloading vessels, and that such jobs were of relatively short duration-at most of2 or 3 days. From their experience as employees the strikers presumably wereaware of this practice. It appears reasonable to suppose that at Gretna the strikersbelieved that former practice would be followed by Superior.It has been found above that when crew members left the derricks, a quarter ofa mile away, they did not use the road which would have brought them withinvision of the pickets, but the river levee.Superintendent Howlett admitted that hedid not know whether or not the pickets saw the crew leave, and further admittedthat he made no effort to inform the pickets of his instructions to the crew.Nonotification, formal or otherwise, of even a temporary absence of the crew fromthe scene, was given to the pickets,as inthe case described by Trial ExaminerDavid London inSalt Dome Production Company,119 NLRB 1638.To the Trial Examiner it appears that Seafarers' conducted picketing at Gretnain full conformity with theMoore Dry Dockdoctrine.To hold otherwise, underthe circumstances found here, would be an invitation to primary employers to entraplegal strikersmerely by having nonstriking employees leave the premises by theback door for a few minutes. The Trial Examiner does not construe Board policyto have this intent.Seafarers' did not begin to picket at Gretna until Superior's derricks, the situs ofthe primary dispute, appeared and began work.The pickets took up their firstposition at the extreme end of the dock, as close as physically possible to thederricks, until rocks fell upon them.They remained at a safer distance, but stillupon the dock, until railroad inspectors forced them to retire to a public road, aquarter of ^a mile away.The evidence is clear that by neither word nor deed didthe pickets attempt to cause the railroad crews from carrying out their work.Thepicket signs specifically revealed that the dispute was only with Superior; it isundisputed that when the railroad crews queried pickets they were told in un-equivocal terms that the dispute was only with Superior.The picketing ceasedpromptly upon the withdrawal of Superior's derricks.In short, under the circumstances noted above, the Trial Examiner does notbelieve the evidence to be sufficient to establish that, merely by continuing picketing 70DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile employees of the primary employer happened to be temporarily absent fromthe scene,Seafarers'violated the doctrine ofMoore Dry Dock.On the entire record in this case the Trial Examiner concludes and finds that theRespondent'sactivitieswhich are the subjeot of this complaint were primary incharacter,and that the Respondent has not violated Section 8(b) (4) (A)and (B)of the Act.Upon thebasis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAw1.Seafarers' International Union of North America, Atlantic and Gulf District,Harbor and Inland Waterways Division, AFL-CIO, isa labor organization withinthe meaning of Section 2(5) of the Act.2.Superior Derrick Corporationis engaged in commercewithin the meaning ofSection 2(6) and (7) of the Act.3.Seafarers' International Union of North America, Atlantic and Gulf District,Harbor and Inland Waterways Division, AFL-CIO,has not engaged in unfair laborpractices within the meaning of Section 8(b) (4) (A) or (B) of the Act.[Recommendations omitted from publication.]Barrel&Drum Dealers Association of MinnesotaandLocal 970and Local 975, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Joint Peti-tionersandArthur L. Morgan.Case No. 18-RC-3605.Novem-ber 12, 1958DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a stipulation for certification upon consentelection,dated May 13, 1958, an election was conducted on May 28, 1958, underthe direction and supervision of the Regional Director for theEighteenth Region, among the employees at the Employer'sMinne-apolis,Minnesota, plant.At the conclusion of the election, thepartieswere furnished a tally of ballots which showed that ofapproximately 113 eligible voters, 101 cast valid ballots, of which 42were cast for the Joint Petitioners, 51 were cast for the Intervenor,and 5 were cast against any labor organization.There were threechallenged ballots, a number insufficient to affect the results of theelection.Two ballots were void.On June 3, 1958, the Joint Petitioners filed timely objections toconduct affecting the results of the election. In accordance with theRules and Regulations of the Board, the Regional Director conductedan investigation of the objections and, on July 24, 1958,1 issued andserved on the parties his report on objections, in which he found thattwo objections raised substantial and materialissues, and recom-3 A supplemental report was flied bythe Regional Director on August 4, 1958.122 NLRB No. 11.